 1
 2
 3
 4
 5
 6
 7
                       UNITED STATES DISTRICT COURT
 8
                      CENTRAL DISTRICT OF CALIFORNIA
 9
10   BRETT CHAPMAN, an individual,        ) Case No. 2:20-cv-11567 RSWL (PVCx)
                                          )
11                Plaintiff,              )
12                                        ) STIPULATED PROTECTIVE
            vs.                           ) ORDER
13   TRANSUNION, LLC, is a business       )
     entity, form unknown; EXPERIAN       )
14   INFORMATION SOLUTIONS INC, is a )
     business entity, form unknown;       )
15   DISCOVER BANK, is a business entity; )
     form unknown; and DOES 1-10,         )
16   Inclusive,                           )
                                          )
17                Defendants.             )
18                                        )
                                          )
19                                        )
                                          )
20
21
22
23
24
25
26
27
28

                                                     STIPULATED PROTECTIVE ORDER
                                                     Case No. 2:20-cv-11567 RSWL (PVCx)
     LA 52578858
                                     1   1.      INTRODUCTION
                                     2           1.1.   PURPOSES AND LIMITATIONS
                                     3           Discovery in this action is likely to involve production of confidential,
                                     4   proprietary, or private information for which special protection from public
                                     5   disclosure and from use for any purpose other than prosecuting this litigation may be
                                     6   warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                                     7   enter the following Stipulated Protective Order. The parties acknowledge that this
                                     8   Order does not confer blanket protections on all disclosures or responses to discovery
                                     9   and that the protection it affords from public disclosure and use extends only to the
                                    10   limited information or items that are entitled to confidential treatment under the
                                    11   applicable legal principles. The parties further acknowledge, as set forth in Section
2029 CENTURY PARK EAST 18TH FLOOR
  STROOCK & STROOCK & LAVAN LLP




                                    12   12.3, below, that this Stipulated Protective Order does not entitle them to file
      LOS ANGELES CA 90067-3086




                                    13   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
                                    14   that must be followed and the standards that will be applied when a party seeks
                                    15   permission from the court to file material under seal.
                                    16           1.2.   GOOD CAUSE STATEMENT
                                    17           Discovery in this action is likely to involve confidential, proprietary, or private
                                    18   information requiring special protection from public disclosure and from use for any
                                    19   purpose other than this litigation. Plaintiff in this case alleges that he was a victim of
                                    20   identity theft and has requested the disclosure of defendants’ confidential and
                                    21   proprietary business records. The parties anticipate the exchange of confidential
                                    22   documents, including disclosure of documents reflecting defendants’ proprietary
                                    23   system(s) of record, policies and procedures, and personal identifier information
                                    24   belonging to plaintiff. Public disclosure of the aforementioned documents, among
                                    25   others, could lead to competitive harm for all defendants and could potentially harm
                                    26   plaintiff by the public disclosure of his personal identifier information.
                                    27
                                    28
                                                                                      1
                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                               Case No. 2:20-cv-11567 RSWL (PVCx)
                                         LA 52578858
                                     1   Consequently, the parties agree that there is a need for discovery in this case to be
                                     2   governed by a protective order.
                                     3
                                     4   2.      DEFINITIONS
                                     5           2.1.   Action: the above-captioned pending federal law suit.
                                     6           2.2.   Challenging Party: a Party or Non-Party that challenges the designation
                                     7   of information or items under this Order.
                                     8           2.3.   “CONFIDENTIAL” Information or Items: information (regardless of
                                     9   how it is generated, stored or maintained) or tangible things that qualify for
                                    10   protection under Federal Rule of Civil Procedure 26(c), and as specified above in the
                                    11   Good Cause Statement.
2029 CENTURY PARK EAST 18TH FLOOR
  STROOCK & STROOCK & LAVAN LLP




                                    12           2.4.   Counsel: Outside Counsel of Record and House Counsel (as well as
      LOS ANGELES CA 90067-3086




                                    13   their support staff).
                                    14           2.5.   Designating Party: a Party or Non-Party that designates information or
                                    15   items that it produces in disclosures or in responses to discovery as
                                    16   “CONFIDENTIAL.”
                                    17           2.6.   Disclosure or Discovery Material: all items or information, regardless
                                    18   of the medium or manner in which it is generated, stored, or maintained (including,
                                    19   among other things, testimony, transcripts, and tangible things), that are produced or
                                    20   generated in disclosures or responses to discovery in this matter.
                                    21           2.7.   Expert: a person with specialized knowledge or experience in a matter
                                    22   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                    23   an expert witness or as a consultant in this Action.
                                    24           2.8.   House Counsel: attorneys who are employees of a party to this Action.
                                    25   House Counsel does not include Outside Counsel of Record or any other outside
                                    26   counsel.
                                    27
                                    28
                                                                                     2
                                                                                                STIPULATED PROTECTIVE ORDER
                                                                                                Case No. 2:20-cv-11567 RSWL (PVCx)
                                         LA 52578858
                                     1           2.9.   Non-Party: any natural person, partnership, corporation, association, or
                                     2   other legal entity not named as a Party to this action.
                                     3           2.10. Outside Counsel of Record: attorneys who are not employees of a party
                                     4   to this Action but are retained to represent or advise a party to this Action and have
                                     5   appeared in this Action on behalf of that party or are affiliated with a law firm which
                                     6   has appeared on behalf of that party, and includes support staff.
                                     7           2.11. Party: any party to this Action, including all of its officers, directors,
                                     8   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                     9   support staffs).
                                    10           2.12. Producing Party: a Party or Non-Party that produces Disclosure or
                                    11   Discovery Material in this Action.
2029 CENTURY PARK EAST 18TH FLOOR
  STROOCK & STROOCK & LAVAN LLP




                                    12           2.13. Professional Vendors: persons or entities that provide litigation support
      LOS ANGELES CA 90067-3086




                                    13   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                    14   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                    15   and their employees and subcontractors.
                                    16           2.14. Protected Material: any Disclosure or Discovery Material that is
                                    17   designated as “CONFIDENTIAL.”
                                    18           2.15. Receiving Party: a Party that receives Disclosure or Discovery Material
                                    19   from a Producing Party.
                                    20
                                    21   3.      SCOPE
                                    22           The protections conferred by this Stipulation and Order cover not only
                                    23   Protected Material (as defined above), but also (1) any information copied or
                                    24   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                    25   compilations of Protected Material; and (3) any testimony, conversations, or
                                    26   presentations by Parties or their Counsel that might reveal Protected Material.
                                    27
                                    28
                                                                                      3
                                                                                                STIPULATED PROTECTIVE ORDER
                                                                                                Case No. 2:20-cv-11567 RSWL (PVCx)
                                         LA 52578858
                                     1           Any use of Protected Material at trial will be governed by the orders of the
                                     2   trial judge. This Order does not govern the use of Protected Material at trial.
                                     3
                                     4   4.      DURATION
                                     5           Even after final disposition of this litigation, the confidentiality obligations
                                     6   imposed by this Order will remain in effect until a Designating Party agrees
                                     7   otherwise in writing or a court order otherwise directs. Final disposition will be
                                     8   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                                     9   or without prejudice; and (2) final judgment herein after the completion and
                                    10   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                    11   including the time limits for filing any motions or applications for extension of time
2029 CENTURY PARK EAST 18TH FLOOR
  STROOCK & STROOCK & LAVAN LLP




                                    12   pursuant to applicable law.
      LOS ANGELES CA 90067-3086




                                    13
                                    14   5.      DESIGNATING PROTECTED MATERIAL
                                    15           5.1.   Exercise of Restraint and Care in Designating Material for Protection.
                                    16   Each Party or Non-Party that designates information or items for protection under
                                    17   this Order must take care to limit any such designation to specific material that
                                    18   qualifies under the appropriate standards. The Designating Party must designate for
                                    19   protection only those parts of material, documents, items, or oral or written
                                    20   communications that qualify so that other portions of the material, documents, items,
                                    21   or communications for which protection is not warranted are not swept unjustifiably
                                    22   within the ambit of this Order.
                                    23           Mass, indiscriminate, or routinized designations are prohibited. Designations
                                    24   that are shown to be clearly unjustified or that have been made for an improper
                                    25   purpose (e.g., to unnecessarily encumber the case development process or to impose
                                    26   unnecessary expenses and burdens on other parties) may expose the Designating
                                    27   Party to sanctions.
                                    28
                                                                                       4
                                                                                                STIPULATED PROTECTIVE ORDER
                                                                                                Case No. 2:20-cv-11567 RSWL (PVCx)
                                         LA 52578858
                                     1           If it comes to a Designating Party’s attention that information or items that it
                                     2   designated for protection do not qualify for protection, that Designating Party must
                                     3   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                     4           5.2.   Manner and Timing of Designations. Except as otherwise provided in
                                     5   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                     6   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                     7   under this Order must be clearly so designated before the material is disclosed or
                                     8   produced.
                                     9           Designation in conformity with this Order requires:
                                    10                  (a)   for information in documentary form (e.g., paper or electronic
                                    11   documents, but excluding transcripts of depositions or other pretrial or trial
2029 CENTURY PARK EAST 18TH FLOOR
  STROOCK & STROOCK & LAVAN LLP




                                    12   proceedings), that the Producing Party affix at a minimum, the legend
      LOS ANGELES CA 90067-3086




                                    13   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                                    14   contains protected material. If only a portion or portions of the material on a page
                                    15   qualifies for protection, the Producing Party also must clearly identify the protected
                                    16   portion(s) (e.g., by making appropriate markings in the margins).
                                    17           A Party or Non-Party that makes original documents available for inspection
                                    18   need not designate them for protection until after the inspecting Party has indicated
                                    19   which documents it would like copied and produced. During the inspection and
                                    20   before the designation, all of the material made available for inspection will be
                                    21   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                                    22   documents it wants copied and produced, the Producing Party must determine which
                                    23   documents, or portions thereof, qualify for protection under this Order. Then, before
                                    24   producing the specified documents, the Producing Party must affix the
                                    25   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                                    26   portion or portions of the material on a page qualifies for protection, the Producing
                                    27
                                    28
                                                                                      5
                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                               Case No. 2:20-cv-11567 RSWL (PVCx)
                                         LA 52578858
                                     1   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
                                     2   markings in the margins).
                                     3                    (b)   for testimony given in depositions that the Designating Party
                                     4   identify the Disclosure or Discovery Material on the record, before the close of the
                                     5   deposition all protected testimony.
                                     6                    (c)   for information produced in some form other than documentary
                                     7   and for any other tangible items, that the Producing Party affix in a prominent place
                                     8   on the exterior of the container or containers in which the information is stored the
                                     9   legend “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                    10   protection, the Producing Party, to the extent practicable, will identify the protected
                                    11   portion(s).
2029 CENTURY PARK EAST 18TH FLOOR
  STROOCK & STROOCK & LAVAN LLP




                                    12             5.3.   Inadvertent Failures to Designate. If timely corrected, an inadvertent
      LOS ANGELES CA 90067-3086




                                    13   failure to designate qualified information or items does not, standing alone, waive the
                                    14   Designating Party’s right to secure protection under this Order for such material.
                                    15   Upon timely correction of a designation, the Receiving Party must make reasonable
                                    16   efforts to assure that the material is treated in accordance with the provisions of this
                                    17   Order.
                                    18
                                    19   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                    20             6.1.   Timing of Challenges. Any Party or Non-Party may challenge a
                                    21   designation of confidentiality at any time that is consistent with the Court’s
                                    22   Scheduling Order.
                                    23             6.2.   Meet and Confer. The Challenging Party will initiate the dispute
                                    24   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
                                    25   et seq.
                                    26             6.3.   The burden of persuasion in any such challenge proceeding will be on
                                    27   the Designating Party. Frivolous challenges, and those made for an improper
                                    28
                                                                                       6
                                                                                                STIPULATED PROTECTIVE ORDER
                                                                                                Case No. 2:20-cv-11567 RSWL (PVCx)
                                         LA 52578858
                                     1   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                     2   parties) may expose the Challenging Party to sanctions. Unless the Designating
                                     3   Party has waived or withdrawn the confidentiality designation, all parties will
                                     4   continue to afford the material in question the level of protection to which it is
                                     5   entitled under the Producing Party’s designation until the Court rules on the
                                     6   challenge.
                                     7
                                     8   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
                                     9           7.1.   Basic Principles. A Receiving Party may use Protected Material that is
                                    10   disclosed or produced by another Party or by a Non-Party in connection with this
                                    11   Action only for prosecuting, defending, or attempting to settle this Action. Such
2029 CENTURY PARK EAST 18TH FLOOR
  STROOCK & STROOCK & LAVAN LLP




                                    12   Protected Material may be disclosed only to the categories of persons and under the
      LOS ANGELES CA 90067-3086




                                    13   conditions described in this Order. When the Action has been terminated, a
                                    14   Receiving Party must comply with the provisions of section 13 below (FINAL
                                    15   DISPOSITION).
                                    16           Protected Material must be stored and maintained by a Receiving Party at a
                                    17   location and in a secure manner that ensures that access is limited to the persons
                                    18   authorized under this Order.
                                    19           7.2.   Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                    20   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                    21   Receiving Party may disclose any information or item designated
                                    22   “CONFIDENTIAL” only to:
                                    23                  (a)   the Receiving Party’s Outside Counsel of Record in this Action,
                                    24   as well as employees of said Outside Counsel of Record to whom it is reasonably
                                    25   necessary to disclose the information for this Action;
                                    26                  (b)   the officers, directors, and employees (including House Counsel)
                                    27   of the Receiving Party to whom disclosure is reasonably necessary for this Action;
                                    28
                                                                                     7
                                                                                              STIPULATED PROTECTIVE ORDER
                                                                                              Case No. 2:20-cv-11567 RSWL (PVCx)
                                         LA 52578858
                                     1                  (c)   Experts (as defined in this Order) of the Receiving Party to whom
                                     2   disclosure is reasonably necessary for this Action and who have signed the
                                     3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                     4                  (d)   the Court and its personnel;
                                     5                  (e)   court reporters and their staff;
                                     6                  (f)   professional jury or trial consultants, mock jurors, and
                                     7   Professional Vendors to whom disclosure is reasonably necessary for this Action and
                                     8   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                     9                  (g)   the author or recipient of a document containing the information
                                    10   or a custodian or other person who otherwise possessed or knew the information;
                                    11                  (h)   during their depositions, witnesses ,and attorneys for witnesses, in
2029 CENTURY PARK EAST 18TH FLOOR
  STROOCK & STROOCK & LAVAN LLP




                                    12   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
      LOS ANGELES CA 90067-3086




                                    13   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
                                    14   they will not be permitted to keep any confidential information unless they sign the
                                    15   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                    16   agreed by the Designating Party or ordered by the court. Pages of transcribed
                                    17   deposition testimony or exhibits to depositions that reveal Protected Material may be
                                    18   separately bound by the court reporter and may not be disclosed to anyone except as
                                    19   permitted under this Stipulated Protective Order; and
                                    20                  (i)   any mediator or settlement officer, and their supporting
                                    21   personnel, mutually agreed upon by any of the parties engaged in settlement
                                    22   discussions.
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28
                                                                                      8
                                                                                                 STIPULATED PROTECTIVE ORDER
                                                                                                 Case No. 2:20-cv-11567 RSWL (PVCx)
                                         LA 52578858
                                     1   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                                     2   OTHER LITIGATION
                                     3           If a Party is served with a subpoena or a court order issued in other litigation
                                     4   that compels disclosure of any information or items designated in this Action as
                                     5   “CONFIDENTIAL,” that Party must:
                                     6                 (a)    promptly notify in writing the Designating Party. Such
                                     7   notification will include a copy of the subpoena or court order;
                                     8                 (b)    promptly notify in writing the party who caused the subpoena or
                                     9   order to issue in the other litigation that some or all of the material covered by the
                                    10   subpoena or order is subject to this Protective Order. Such notification will include a
                                    11   copy of this Stipulated Protective Order; and
2029 CENTURY PARK EAST 18TH FLOOR
  STROOCK & STROOCK & LAVAN LLP




                                    12                 (c)    cooperate with respect to all reasonable procedures sought to be
      LOS ANGELES CA 90067-3086




                                    13   pursued by the Designating Party whose Protected Material may be affected.
                                    14           If the Designating Party timely seeks a protective order, the Party served with
                                    15   the subpoena or court order will not produce any information designated in this
                                    16   action as “CONFIDENTIAL” before a determination by the court from which the
                                    17   subpoena or order issued, unless the Party has obtained the Designating Party’s
                                    18   permission. The Designating Party will bear the burden and expense of seeking
                                    19   protection in that court of its confidential material and nothing in these provisions
                                    20   should be construed as authorizing or encouraging a Receiving Party in this Action to
                                    21   disobey a lawful directive from another court.
                                    22
                                    23   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                    24   PRODUCED IN THIS LITIGATION
                                    25                 (a)    The terms of this Order are applicable to information produced by
                                    26   a Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                                    27   produced by Non-Parties in connection with this litigation is protected by the
                                    28
                                                                                      9
                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                               Case No. 2:20-cv-11567 RSWL (PVCx)
                                         LA 52578858
                                     1   remedies and relief provided by this Order. Nothing in these provisions should be
                                     2   construed as prohibiting a Non-Party from seeking additional protections.
                                     3                 (b)    In the event that a Party is required, by a valid discovery request,
                                     4   to produce a Non-Party’s confidential information in its possession, and the Party is
                                     5   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                     6   confidential information, then the Party will:
                                     7                        (1)   promptly notify in writing the Requesting Party and the
                                     8   Non-Party that some or all of the information requested is subject to a confidentiality
                                     9   agreement with a Non-Party;
                                    10                        (2)   promptly provide the Non-Party with a copy of the
                                    11   Stipulated Protective Order in this Action, the relevant discovery request(s), and a
2029 CENTURY PARK EAST 18TH FLOOR
  STROOCK & STROOCK & LAVAN LLP




                                    12   reasonably specific description of the information requested; and
      LOS ANGELES CA 90067-3086




                                    13                        (3)   make the information requested available for inspection by
                                    14   the Non-Party, if requested.
                                    15                 (c)    If the Non-Party fails to seek a protective order from this court
                                    16   within 14 days of receiving the notice and accompanying information, the Receiving
                                    17   Party may produce the Non-Party’s confidential information responsive to the
                                    18   discovery request. If the Non-Party timely seeks a protective order, the Receiving
                                    19   Party will not produce any information in its possession or control that is subject to
                                    20   the confidentiality agreement with the Non-Party before a determination by the court.
                                    21   Absent a court order to the contrary, the Non-Party will bear the burden and expense
                                    22   of seeking protection in this court of its Protected Material.
                                    23
                                    24   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                    25           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                    26   Protected Material to any person or in any circumstance not authorized under this
                                    27   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                    28
                                                                                     10
                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                               Case No. 2:20-cv-11567 RSWL (PVCx)
                                         LA 52578858
                                     1   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                     2   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                     3   persons to whom unauthorized disclosures were made of all the terms of this Order,
                                     4   and (d) request such person or persons to execute the “Acknowledgment and
                                     5   Agreement to Be Bound” that is attached hereto as Exhibit A.
                                     6
                                     7   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                     8   PROTECTED MATERIAL
                                     9           When a Producing Party gives notice to Receiving Parties that certain
                                    10   inadvertently produced material is subject to a claim of privilege or other protection,
                                    11   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
2029 CENTURY PARK EAST 18TH FLOOR
  STROOCK & STROOCK & LAVAN LLP




                                    12   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
      LOS ANGELES CA 90067-3086




                                    13   may be established in an e-discovery order that provides for production without prior
                                    14   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                    15   parties reach an agreement on the effect of disclosure of a communication or
                                    16   information covered by the attorney-client privilege or work product protection, the
                                    17   parties may incorporate their agreement in the stipulated protective order submitted
                                    18   to the court.
                                    19
                                    20   12.     MISCELLANEOUS
                                    21           12.1. Right to Further Relief. Nothing in this Order abridges the right of any
                                    22   person to seek its modification by the Court in the future.
                                    23           12.2. Right to Assert Other Objections. By stipulating to the entry of this
                                    24   Protective Order no Party waives any right it otherwise would have to object to
                                    25   disclosing or producing any information or item on any ground not addressed in this
                                    26   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                    27   ground to use in evidence of any of the material covered by this Protective Order.
                                    28
                                                                                    11
                                                                                             STIPULATED PROTECTIVE ORDER
                                                                                             Case No. 2:20-cv-11567 RSWL (PVCx)
                                         LA 52578858
                                     1           12.3. Filing Protected Material. A Party that seeks to file under seal any
                                     2   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                                     3   only be filed under seal pursuant to a court order authorizing the sealing of the
                                     4   specific Protected Material at issue. If a Party's request to file Protected Material
                                     5   under seal is denied by the court, then the Receiving Party may file the information
                                     6   in the public record unless otherwise instructed by the court.
                                     7
                                     8   13.     FINAL DISPOSITION
                                     9           After the final disposition of this Action, as defined in paragraph 4, within 60
                                    10   days of a written request by the Designating Party, each Receiving Party must return
                                    11   all Protected Material to the Producing Party or destroy such material. As used in
2029 CENTURY PARK EAST 18TH FLOOR
  STROOCK & STROOCK & LAVAN LLP




                                    12   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
      LOS ANGELES CA 90067-3086




                                    13   summaries, and any other format reproducing or capturing any of the Protected
                                    14   Material. Whether the Protected Material is returned or destroyed, the Receiving
                                    15   Party must submit a written certification to the Producing Party (and, if not the same
                                    16   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                                    17   (by category, where appropriate) all the Protected Material that was returned or
                                    18   destroyed and (2) affirms that the Receiving Party has not retained any copies,
                                    19   abstracts, compilations, summaries or any other format reproducing or capturing any
                                    20   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                                    21   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                    22   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                                    23   reports, attorney work product, and consultant and expert work product, even if such
                                    24   materials contain Protected Material. Any such archival copies that contain or
                                    25   constitute Protected Material remain subject to this Protective Order as set forth in
                                    26   Section 4 (DURATION).
                                    27
                                    28
                                                                                     12
                                                                                              STIPULATED PROTECTIVE ORDER
                                                                                              Case No. 2:20-cv-11567 RSWL (PVCx)
                                         LA 52578858
                                     1   14.     Any willful violation of this Order may be punished by civil or criminal
                                     2   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
                                     3   authorities, or other appropriate action at the discretion of the Court.
                                     4
                                     5   FOR GOOD CAUSE SHOWN BY THE PARTIES’ STIPULATION, IT IS SO
                                     6   ORDERED.
                                     7
                                     8
                                         DATED: May 12, 2021
                                     9                                                HON. PEDRO V. CASTILLO
                                                                                      United States Magistrate Judge
                                    10
                                    11
2029 CENTURY PARK EAST 18TH FLOOR
  STROOCK & STROOCK & LAVAN LLP




                                    12
      LOS ANGELES CA 90067-3086




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28
                                                                                    13
                                                                                              STIPULATED PROTECTIVE ORDER
                                                                                              Case No. 2:20-cv-11567 RSWL (PVCx)
                                         LA 52578858
                                     1                                          EXHIBIT A
                                     2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                     3
                                     4           I, _____________________________ [full name], of _________________
                                     5   [full address], declare under penalty of perjury that I have read in its entirety and
                                     6   understand the Stipulated Protective Order that was issued by the United States
                                     7   District Court for the Central District of California on _____________ in the case of
                                     8   Brett Chapman v. TransUnion, LLC, et al., Case No. 2:20-cv-11567 RSWL (PVCx).
                                     9   I agree to comply with and to be bound by all the terms of this Stipulated Protective
                                    10   Order and I understand and acknowledge that failure to so comply could expose me
                                    11   to sanctions and punishment in the nature of contempt. I solemnly promise that I
2029 CENTURY PARK EAST 18TH FLOOR
  STROOCK & STROOCK & LAVAN LLP




                                    12   will not disclose in any manner any information or item that is subject to this
      LOS ANGELES CA 90067-3086




                                    13   Stipulated Protective Order to any person or entity except in strict compliance with
                                    14   the provisions of this Order.
                                    15           I further agree to submit to the jurisdiction of the United States District Court
                                    16   for the Central District of California for the purpose of enforcing the terms of this
                                    17   Stipulated Protective Order, even if such enforcement proceedings occur after
                                    18   termination of this action. I hereby appoint __________________________ [full
                                    19   name] of ____________________________________ [full address and telephone
                                    20   number] as my California agent for service of process in connection with this action
                                    21   or any proceedings related to enforcement of this Stipulated Protective Order.
                                    22   Date: ______________________________________
                                    23   City and State where signed: _________________________________
                                    24
                                    25   Printed name: _______________________________
                                    26
                                    27   Signature: __________________________________
                                    28
                                                                                               STIPULATED PROTECTIVE ORDER
                                                                                               Case No. 2:20-cv-11567 RSWL (PVCx)
                                         LA 52578858
